NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 31 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 10-30365

              Plaintiff - Appellee,              D.C. No. 3:10-cr-05222-RJB-1

  v.                                             MEMORANDUM*

BERNARDINO RAMIREZ-SANTOS

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                           Submitted*** October 11, 2011
                               Seattle, Washington

Before: KOZINSKI and PAEZ, Circuit Judges, and BURNS,** District Judge.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
            The Honorable Larry Alan Burns, United States District Judge for the
Southern District of California, sitting by designation.

   ***       The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a) (2)
      Ramirez-Santos appeals the district court’s denial of his motion for a new

trial after a jury convicted him of violating 8 U.S.C. § 1326(a).

      We review for plain error because Ramirez-Santos did not raise his claims at

trial. United States v. Atcheson, 94 F.3d 1237, 1245 (9th Cir. 1996). Under this

standard, we reverse “only if an error was obvious, affected substantial rights, and

a miscarriage of justice would otherwise result.” United States v. Doss, 630 F.3d

1181, 1193 (9th Cir. 2011).

      Estelle v. Williams, 425 U.S. 501 (1976), disposes of Ramirez-Santos’ claim

that his Fourteenth Amendment rights were violated because he wore his prison

clothes during trial. Ramirez-Santos was not compelled to wear prison clothes.

Rather, he was offered civilian clothes by his lawyer before trial but refused them.

His voluntary choice not to wear civilian clothes that were offered “is sufficient to

negate the presence of compulsion.” Id. at 513.

      The record establishes that Ramirez-Santos was not unconstitutionally

denied a Mixteco interpreter. Two Spanish-speaking interpreters who assisted

Ramirez-Santos while he was in custody and during court proceedings stated that

he spoke fluent Spanish and readily understood what was said to him in Spanish.

Moreover, Ramirez-Santos had participated in several previous state court criminal

proceedings and in immigration proceedings using Spanish interpreters. The


                                          2
district court did not err in rejecting the defendant’s bare claim that he required a

Mixteco interpreter.

      Finally, the district court did not plainly err in finding that Ramirez-Santos

made a knowing, voluntary, and intelligent decision not to testify. United States v.

Joelson, 7 F.3d 174, 177 (9th Cir. 1993). The record establishes that Ramirez-

Santos’ counsel advised him not to testify, and Ramirez-Santos is presumed to

assent to that tactical decision. Id. In addition, the district court engaged Ramirez-

Santos in an extended colloquy concerning his right to testify, at the end of which

Ramirez-Santos made the choice not to do so.

      AFFIRMED.




                                           3